DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (U.S. 2012/0160851).  Chiang teaches a drinking vessel, shown in figure 1, comprising a cup 8 having an open mouth (at upper end of 8) and an internal cavity (shown in figure 1), a removable lid (comprised of 1-5) attachable to the cup mouth (figure 2), the lid having an inlet-outlet opening (figure 9; opening in 5 through which 6 and 7 are fitted), an elastic straw-vent assembly (4, 6) having an elastic body 62 sealingly engaging the inlet-outlet opening (opening of 5 through which 62 extends), a flexible tubular straw 6, 7 having a fluid passageway extending through the elastic body (figure 9), and an air passageway (shown in figure 12) forming a vent opening, and a cover 2 movably mounted on top of the lid (figures 9 and 10), shiftable between a closed position (figure 10) and an open position (figure 9), with an inward surface of the cover, when in the closed position (figure 10), forming a fluid tight seal with the vent opening via contact between 23 and 3 and pinching the flexible tubular straw at 63 against the lid closing the fluid passageway (figure 10), wherein, when opening the cover from the closed position (figure 11), the cover disengages the vent opening before un-pinching and unfolding the straw (figure 11), wherein when the cover is in the opening position (to the degree set forth in the claim, the “opening position” can be considered the position of the lid in figure 11), the vent opening is unobstructed by the cover due to the space between the cover and valve shown in figure 11.

Regarding claim 10, the elastic straw-vent assembly further comprises a pull tab extending inwardly into the vessel when installed on the lid which can be grasped by a user enabling the elastic straw-vent assembly to be detached from the lid (shown on element 5 in figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (U.S. 2012/0160851) in view of Lin (U.S. 10,159,368).  Regarding claim 2, Chiang discloses the claimed invention except for the vent assembly comprising an annular vent ring.  Lin teaches that it is known to provide a cup with a vent assembly that comprises an annular vent ring (see figure 5; element 550).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cup assembly of Chiang with the vent assembly being an annular vent ring, as taught by Lin, in order to provide an alternative arrangement that allows for pressure stabilization in the event of vacuum conditions occurring within the cavity.
Further regarding claim 2, the annular vent ring at 550 of Lin surrounds the vent opening (figure 5 of Lin) which sealingly engages a projection formed on an internal surface of the cover when in the closed position.

Regarding claims 5-7, Chiang discloses the claimed invention except for the vent assembly comprising an annular vent ring.  Lin teaches that it is known to provide a cup with a vent assembly that comprises an annular vent ring (see figure 5; element 550).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cup assembly of Chiang with the vent assembly being an annular vent ring, as taught by Lin, in order to provide an alternative arrangement that allows for pressure stabilization in the event of vacuum conditions occurring within the cavity. 
Regarding claim 5, the elastic straw-vent assembly further comprises a thin vent membrane (as modified by Lin) within the air passageway having a slit (at lead line 550 of Lin) which limits liquid from leaking out of the vessel when tipped.

Regarding claim 6, the slit (taught by Lin) in the vent membrane opens in an outward flow direction at a pressure greater than the pressure exerted on the vent membrane when the sippy cup full of water is inverted.

Regarding claim 7, the cover is in the open position (figure 9 of Chiang) and the internal cavity is pressurized, the vent membrane opens at a pressure which is sufficiently low relative to an opening pressure of the straw membrane to prevent liquid from being displaced through the straw due to pressure in the internal cavity (taught by Lin).

Regarding claim 9, Chiang discloses the claimed invention except for the pair of pins on the cover.  Lin teaches that it is known to provide a cup with a cover secured to the assembly by a pair of pins (see element 410; figure 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cup assembly of Chiang with the cover being secured by a pair of pins instead of a pair of extended ribs, as taught by Lin, in order to use less material in the construction of the cup.
Further regarding claim 9, the cover, as modified by Lin, is pivotably mounted by a pair of pins on the cover which project into matching bores in the lid.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (U.S.
2012/0160851) in view of Britto et al. (U.S. 8,376,173). Chiang discloses the claimed invention except
for the thin straw membrane. Britto et al. teaches that it is known to provide a cup with a vent assembly
with a thin straw membrane (see figure 2). It would have been obvious to one having ordinary skill in
the art before the effective filing date of the claimed invention to provide the cup assembly of Chiang
with the thin straw membrane, as taught by Britto et al., in order to prevent leakage from the straw and
control dispensing within the mouth. 
Regarding claim 3, the thin straw membrane (taught by Britto et al. ) within the straw fluid
passageway (at the lower end) having a slit which limits liquid from leaking when the vessel is tipped.

Regarding claim 4, the straw membrane has a convexly shaped inwardly projecting shape (figure
2 of Britto et al.) preventing the opening of the slit in an outward flow direction at when the vessel full of water is inverted with the straw extended.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (U.S. 2012/0160851). Regarding claim 8, the modified assembly of Chiang discloses the claimed invention except for the  elastic body being made of polymer having a durometer of Shore A 30-70. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified cup assembly of Chiang with the elastic body being made of polymer having a durometer of Shore A 30-70, in order to construct the elastic body with a desirable strength and flexibility and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (U.S. 2012/0160851) in view of Lin (U.S. 10,159,368) and Britto et al. (U.S. 8,376,173).  Regarding claim 16, Chiang teaches a drinking vessel (figure 2), comprising a cup 8 having an open mouth (at upper end of 8; figure 1) and an internal cavity (figure 1), a removable lid (1-7) attachable to the cup mouth, the lid having an inlet-outlet opening (through 5) and an air vent opening(figure 12), an elastic straw assembly 4, 6 having an elastic body sealingly engaging the inlet- outlet opening (figure 9), a flexible tubular straw 6, 7 having a fluid passageway extending through the elastic body 5, and a cover 2 movably mounted on top of the lid, shiftable between a closed position (figure 10) and an open position (figure 9), with an elastic projection on an inward surface of the cover forming fluid tight seal with the vent opening when the cover is in the closed position (figure 10), wherein, in the closed position the cover engages the straw, folding the straw against the lid to seal the straw passageway (figure 10), and in the open position, the straw fluid passageway and the air vent opening are unobstructed by the cover (figure 11).
Chiang discloses the claimed invention except for the vent assembly comprising an annular vent ring and except for the straw membrane.  Lin teaches that it is known to provide a cup with a vent assembly that comprises an annular vent ring (see figure 5; element 550).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cup assembly of Chiang with the vent assembly being an annular vent ring, as taught by Lin, in order to provide an alternative arrangement that allows for pressure stabilization in the event of vacuum conditions occurring within the cavity.
Britto et al. teaches that it is known to provide a cup with a vent assembly with a thin straw membrane (see figure 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified cup assembly of Chiang with the thin straw membrane, as taught by Britto et al., in order to prevent leakage from the straw and control dispensing within the mouth. 

Regarding claim 17, the cover is in the open position (figure 9 of Chiang) and the internal cavity is pressurized, the vent membrane opens at a pressure which is sufficiently low relative to an opening pressure of the straw membrane to prevent liquid from being displaced through the straw due to pressure in the internal cavity (taught by Lin).
Regarding claim 19,  the elastic straw-vent assembly further comprises a pull tab extending inwardly into the vessel when installed on the lid which can be grasped by a user enabling the elastic straw-vent assembly to be detached from the lid (shown on element 5 in figure 1).

Regarding claim 20, the inward surface of the cover is configured so that when opening the cover from the closed position, the cover unseals the vent opening before un-pinching and unfolding the straw (figure 11).

Allowable Subject Matter
Claims 11-15 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach an elastic straw-vent assembly attachable within an inlet-outlet opening in a lid of a drinking vessel, the elastic straw-vent assembly comprising an elastic body sealingly engaging an inlet-outlet opening in a lid of a drinking vessel wherein the elastic body including a flexible tubular straw having a fluid passageway extending through the elastic body having a thin vent membrane within the air passageway with a slit therethrough which limits liquid from leaking out of the drinking vessel when tipped; and an air passageway providing a vent extending through the elastic body having a raised vent opening and a thin vent membrane within the air passageway with a slit therein which restricts liquid leakage from the vessel through the vent.
Regarding claim 11, Chiang is the closest prior art of record and teaches an elastic straw-vent assembly (figure 1) attachable within an inlet-outlet opening in a lid of a drinking vessel 8, the elastic straw-vent assembly 4, 6 comprising an elastic body sealingly engaging an inlet-outlet opening 5 in a lid of a drinking vessel, the elastic body including a flexible tubular straw 6 having a fluid passageway extending through the elastic body.  Chiang does not teach that the air passageway providing a vent extending through the elastic body with a raised vent opening.  Chiang also does not teach the thin vent membrane with a slit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the straw and valve.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736